Case 2:17-cr-00141-RCY-LRL Document 34 Filed 01/28/21 Page 1 of 5 PageID# 238




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division

UNITED STATES OF AMERICA,           )
                                    )
            v.                      )                             Criminal Case No. 2:17CR141 (RCY)
                                    )
ROBERT PATTERSON,                   )
            Defendant.              )
____________________________________)

                                     MEMORANDUM OPINION

        This matter is before the Court on the Motion for Compassionate Release pursuant to 18

U.S.C. § 3582(c)(1)(A) filed by counsel on April 8, 2020 (ECF No. 29) (“Motion for

Compassionate Release”).

        Defendant Robert Patterson (“Patterson”) pled guilty on December 5, 2017, to Count Five

of the pending indictment, which charged access with the intent to view visual depictions of minors

engaging in sexually explicit conduct in violation of 18 U.S.C. § 2252(a)(4)(A) (ECF Nos. 16, 17,

18). He was remanded into custody after pleading guilty. Id. At the sentencing hearing on March

20, 2018, after granting a downward variance1 sought by the defense, Senior United States District

Judge Henry C. Morgan sentenced Patterson to 60 months of imprisonment (ECF No. 26).

However, for an unknown reason, the Judgment in a Criminal Case (“Judgment”) that was entered

on April 3, 2018, reflected that the term of imprisonment was 48 months, so that became

Patterson’s sentence. (ECF Nos. 27, 28.)

        According to the Bureau of Prisons (“BOP”), on October 27, 2020, Patterson was

transferred by the BOP from prison to a halfway house and later, on November 6, 2020, into home

confinement. The transfer was pursuant to 18 U.S.C. § 3624(c)(2) and the BOP’s expanded


1
        The advisory sentencing guideline range was 78 to 97 months, according to the Presentence Investigation
Report and the Statement of Reasons. (ECF Nos. 21, 28.)
Case 2:17-cr-00141-RCY-LRL Document 34 Filed 01/28/21 Page 2 of 5 PageID# 239




authority under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L.

No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020), which permits the BOP to transfer inmates

to home confinement beyond the time frames set forth in § 3642(c)(2).2 According to the BOP, it

is anticipated that Patterson will complete his sentence on April 23, 2021, at which point he will

begin his ten-year term of supervised release. See https://www.bop.gov/inmateloc/ (and enter

Patterson’s name or BOP number).

        Patterson’s case was reassigned to the undersigned on November 12, 2020. The Motion

for Compassionate Release and exhibits, response, reply, and supplemental memorandum and

exhibits have been reviewed and considered. For the reasons set forth herein, the Motion for

Compassionate Release will be denied.

        The Motion for Compassionate Release sought Patterson’s release from FCI Elkton, the

facility in which he was detained, because of Patterson’s “serious underlying medical conditions”

and the “growing number of confirmed COVID-19 cases in the facility in which he is detained.”

(Motion for Compassionate Release at 5.) Given that Patterson was released from FCI Elkton and

is serving the remainder of his sentence at home, it seems that the relief Patterson sought has been

effectuated by the BOP’s having transferred Patterson from prison to home confinement, arguably

rendering the Motion for Compassionate Release moot. Nevertheless, the Court has considered

the Motion.



2
         Under § 3624(c)(2), the BOP may release an incarcerated defendant to home confinement “for the shorter of
10 percent of the term of imprisonment of that prisoner or six months.” The CARES Act permits the BOP to expand
these time frames. The Court has no authority under § 3624(c)(2) to direct the BOP to place an incarcerated defendant
in home confinement because such decisions are committed solely to the BOP’s discretion. United States v. Calderon,
801 F. App’x 730, 731-32 (11th Cir. 2020) (explaining that federal courts lack jurisdiction to grant early release to
home confinement). Once a court imposes a sentence, “[t]he [BOP] shall designate the place of the prisoner’s
imprisonment[.]” 18 U.S.C. § 3621(b). See Tapia v. United States, 564 U.S. 319, 331 (2011) (“A sentencing court
can recommend that the BOP place an offender in a particular facility or program . . . [b]ut decisionmaking authority
rests with the BOP.”) (emphasis in original).
                                                         2
Case 2:17-cr-00141-RCY-LRL Document 34 Filed 01/28/21 Page 3 of 5 PageID# 240




       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to “reduce

the term of imprisonment” of a defendant for “extraordinary and compelling reasons” “upon

motion of the Director of the Bureau of Prisons” or “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A)(i). Once the administrative remedies under § 3582(c)(1)(A) have been exhausted

or waived, the Court may reduce or modify a sentence when “extraordinary and compelling

reasons warrant such a reduction.” Id. Even if extraordinary and compelling reasons exist for a

reduction in sentence, § 3582(c)(1)(A) requires courts to consider “the factors set forth in section

3553(a) [of Title 18] to the extent they are applicable” and “applicable policy statements issued by

the [United States] Sentencing Commission” before granting a sentence modification. §

3582(c)(1)(A).

       To that end, § 3553(a) requires courts to consider, among other factors, the nature and

circumstances of the underlying offense and the history and characteristics of the defendant, as

well as the need for the sentence imposed to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence and protect the public from further

crimes of the defendant. 18 U.S.C. § 3353(a)(1)-(2). With regard to “applicable policy statements

issued by the Sentencing Commission,” the United States Court of Appeals for the Fourth Circuit

recently clarified that “there currently exists no ‘applicable policy statement[].’” United States v.

McCoy, 981 F.3d 271, 281 (4th Cir. 2020). Therefore, the guidance under § 1B1.13 of the United

States Sentencing Commission Guidelines Manual does not apply to a motion for a reduction filed

by a defendant. Id. at 282 (“A sentence reduction brought about by motion of a defendant, rather

                                                 3
Case 2:17-cr-00141-RCY-LRL Document 34 Filed 01/28/21 Page 4 of 5 PageID# 241




than the BOP, is not a reduction ‘under this policy statement.’ By its plain terms, in short, § 1B1.13

does not apply to defendant-filed motions.”) (citations omitted). Thus, the Fourth Circuit explains

in the McCoy opinion that “district courts need not conform . . . to § 1B1.13 in determining whether

there exist ‘extraordinary and compelling reasons’ for a sentence reduction.” Id. at 283.

       Ultimately, the Court may reduce a defendant’s sentence under § 3582(c)(1)(A) only after

(1) that defendant establishes extraordinary and compelling reasons for the reduction, and (2) the

Court finds that a reduction in the defendant’s sentence would not undermine the relevant factors

under § 3553(a).

       The Court assumes for purposes of addressing the pending motions in this case that

Patterson exhausted his administrative remedies, as confirmed by the supplemental memorandum

filed by the defense on May 22, 2020 (ECF No. 32). However, despite the fact that Patterson

suffers from pulmonary fibrosis, sleep apnea, asthma, and high blood pressure, there is no

indication that these conditions were not being properly addressed and treated within the BOP, and

the Court does not find that “extraordinary and compelling reasons” warrant a reduction in

Patterson’s sentence. This is especially true in light of Patterson’s transfer to home confinement,

which has mooted his concern about his particular vulnerability to contracting COVID-19 within

FCI Elkton. Moreover, the Court finds that a reduction in Patterson’s sentence would undermine

the relevant § 3553(a) factors. While Patterson has some serious medical conditions that require

continued treatment, those conditions were being properly treated while Patterson was incarcerated

and are not so severe as to provide an extraordinary and compelling reason for a reduction in his

sentence. Nor does the Court, in its discretion, find a reduction in sentence to be appropriate under

the relevant § 3553(a) factors. The Court finds that a reduction in Patterson’s sentence would

undermine the need for the sentence to reflect the seriousness of the offense, promote respect for

                                                  4
Case 2:17-cr-00141-RCY-LRL Document 34 Filed 01/28/21 Page 5 of 5 PageID# 242




the law, provide just punishment, and afford adequate deterrence, given the nature and

circumstances of the underlying offense, the history and characteristics of the Defendant, and the

reduced sentence the Defendant received at sentencing and in the Judgment. Accordingly, the

Motion for Compassionate Release will be denied.

       An appropriate Order shall issue.




Richmond, Virginia
Date: January 28, 2021




                                                5
